DETAILED ACTION
 
Allowable Subject Matter
   
1.	Claims 1-5, 7-13, 15-19, and 21-23 are allowed.

2.	The following is an examiner’s reason for allowance:

  	Regarding claim 1, the prior art of record Imai et al. (US 2009/0183178 A1) discloses a recommendation method, applied to a terminal comprising 
 	a rule platform having a system-level permission 
 	wherein the recommendation method comprises: 
 	obtaining, by the rule platform, a first event; 
 	obtaining, by the rule platform, a first rule related to the first event from a rule base, 
 	wherein the rule platform comprises the rule base 
 	comprising a plurality of rules, wherein each of the rules comprises a condition, and 
 	wherein the first rule comprises a first condition; 
 	updating, by the rule platform, a first matching status of the first condition corresponding to the first event; 
	updating, by the rule platform, a second matching status of a second condition; and 

	The prior art of record Pokorney et al. (US 2008/0201206 A1) discloses a rule comprising a condition related to and updating based on a user portrait.
	The prior art of record Ansari et al. (US 2015/0074259 A1) discloses a first rule comprising a second condition in addition to comprising a first condition; and a second matching status in addition to a first matching status in a first rule).
	The prior art of record Li (US 20170303077 A1) discloses sending a first command to a first SE, wherein the first command is used to query a quantity of update times of all contactless applications.
	The prior art of record Singhal et al. (US 20170026247 A1) discloses a terminal sending a query to a control apparatus to retrieve or update inter-system policy information.
	The prior art of record Reddy et al. (US 20160191415 A1) discloses a user terminal updating rules by sending rule update requests to a rule configuration platform.
However, neither Imai et al. (US 2009/0183178 A1), Pokorney et al. (US 2008/0201206 A1), Ansari et al., Li (US 20170303077 A1), Singhal et al. (US 20170026247 A1), nor Reddy et al. (US 20160191415 A1) teaches or suggests or made obvious periodically sending, by the terminal, a query request to a cloud server, wherein the query request queries whether the first rule is updated; receiving, by the terminal, an 

 	Regarding claim 9, the prior art of record Imai et al. (US 2009/0183178 A1) discloses a terminal comprising: 
 	a rule platform comprising: 
 	a system-level permission; 
 	an interface layer configured to obtain a first event; and 
 	a rule engine comprising: a personal knowledge base configured to store the first event; 
 	a rule base comprising a plurality of rules, wherein each of the rules comprises a condition; and 
 	a rule status processor configured to: 
 	obtain a first rule related to the first event from the rule base, 
 	wherein the first rule comprises a first condition;
  	update a first matching status of a first condition corresponding to the first event in the first rule related to the first event; 
 	update a second matching status of the second condition;
 	record the matching status in the personal knowledge base; and 
 	output a recommendation result corresponding to the first rule when the first matching status in the first rule indicates that matching is successful, 
 	wherein the personal knowledge base is further configured to store the matching status and the second matching status in the first rule related to the first event; and 

	The prior art of record Pokorney et al. (US 2008/0201206 A1) discloses a rule comprising a condition related to and update based on a user portrait
	The prior art of record Ansari et al. (US 2015/0074259 A1) discloses teaches a first rule comprising a second condition in addition to comprising a first condition; and a second matching status in addition to a first matching status in a first rule.
	The prior art of record Li (US 20170303077 A1) discloses sending a first command to a first SE, wherein the first command is used to query a quantity of update times of all contactless applications.
	The prior art of record Singhal et al. (US 20170026247 A1) discloses a terminal sending a query to a control apparatus to retrieve or update inter-system policy information.
	The prior art of record Reddy et al. (US 20160191415 A1) discloses a user terminal updating rules by sending rule update requests to a rule configuration platform.
However, neither Imai et al. (US 2009/0183178 A1), Pokorney et al. (US 2008/0201206 A1), Ansari et al., Li (US 20170303077 A1), Singhal et al. (US 20170026247 A1), nor Reddy et al. (US 20160191415 A1) teaches or suggests or made obvious wherein the rule base is configured to: periodically send a query request to a cloud server, wherein the query request queries whether the first rule is updated; receive, through the interface layer, an updated rule from the cloud server; and update the first rule related to the updated rule in the rule base.

 comprising: 
 	a memory, configured to store a rule base, wherein the rule base comprises a rule, and 
 	wherein each of the rule comprises a condition; 
 	a processor coupled to the memory and configured to: 
 	obtain a first event; 
 	obtain a first rule related to the first event from the rule base, 
 	wherein the first rule comprises a first condition; 
 	update a first matching status of a first condition corresponding to the first event in the first rule related to the first event; 
update a second matching status of a second condition; and   
  	output a recommendation result corresponding to the first rule when the first matching status in the first rule indicates that matching is successful; and 
 	a display coupled to the processor and the memory and configured to display the recommendation result corresponding to the first rule. 
	Imai does not explicitly teach wherein the first rule comprises a second condition related to and update based on a user portrait.
	The prior art of record Pokorney et al. (US 2008/0201206 A1) discloses a rule comprising a condition related to and update based on a user portrait.
	The prior art of record Ansari et al. (US 2015/0074259 A1) discloses a first rule comprising a second condition in addition to comprising a first condition; and a second matching status in addition to a first matching status in a first rule.

	The prior art of record Singhal et al. (US 20170026247 A1) discloses a terminal sending a query to a control apparatus to retrieve or update inter-system policy information.
	The prior art of record Reddy et al. (US 20160191415 A1) discloses a user terminal updating rules by sending rule update requests to a rule configuration platform.
 	However, neither Imai et al. (US 2009/0183178 A1), Pokorney et al. (US 2008/0201206 A1), Ansari et al., Li (US 20170303077 A1), Singhal et al. (US 20170026247 A1), nor Reddy et al. (US 20160191415 A1) teaches or suggests or made obvious wherein the processor is further configured to: periodically send a query request to a cloud server, wherein the query request queries whether the first rule is updated; 8Atty. Docket No. 4747-37500 (85430717US04)obtain an updated rule from the cloud server; and update the first rule related to the updated rule in the rule base.

3. 	All the dependent claims are also allowed based on their dependency on claims 1, 9, and 15.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/ALEXANDER  YI/
Examiner, Art Unit 2643


 /JINSONG HU/ Supervisory Patent Examiner, Art Unit 2643